The order of this Court of November'16, 1959, ante, p. 897, is amended to read as follows: “The motion to correct or amend-title to designate or confirm the Board of Monitors as a party respondent is denied. Leave to filé brief of the Board of Monitors in opposition to the petition/for certio- - rari is granted. The petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit is denied.
Mr. Justice Black and Mr. Justice Douglas are of the opinion that certiorari should be granted.”